Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 recite limitations outside the scope of the claimed invention. For example:
Claims 1-10 are directed to “A certificate management server configured to issue a certificate, wherein the certificate management server comprises a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to...” However, claim 1 further recites limitations directed to a certificate issuance request server and blockchain nodes, such as: “wherein the certificate issuance request server receives the public key and pieces of personal information of the user from a user terminal, generates the identification hash information by hashing the pieces of personal information of the user, and generates the user identification information by using specific personal information among the pieces of personal information of the user.” And “wherein the blockchain nodes generate either of a block including the certification transaction and the verification transaction and two blocks including the certification transaction and the verification transaction respectively, and register either of the block including the certification transaction and the verification transaction and the two blocks including the certification transaction and the verification transaction respectively in the distributed ledger of the blockchain network by distributed consensus.”
Claim 2, which is dependent on claim 1, further recites limitations not directed to the certificate management server and instead to the certificate issuance request server, “wherein the certificate issuance request server receives the pieces of the personal information of the user from the user terminal, determines whether at least one of the pieces of the personal information of the user matches any information within a member user identification information database, generates a key generation guidance signal when at least one of the pieces of the personal information of the user matches any of the information within the member user identification information database, transmits the key generation guidance signal to the user terminal, and receives the public key of the user.”
Claims 3-5, which are dependent on at least claim 1, further recite limitations not directed to the certificate management server and instead to the user terminal, such as: “wherein the user terminal has a key generation engine, and wherein the key generation engine generates the public key of the user and a private key of the user in response to the user terminal receiving the key generation guidance signal and the user terminal disconnected from a network.”; “wherein the user terminal comprises an information storage unit and an encryption/decryption engine, and wherein the encryption/decryption engine: generates an encrypted private key by encrypting the private key of the user on the basis of a password and a photo image, and stores the encrypted private key in the information storage unit.”; and “wherein the information storage unit includes a key generation notification screen unit, and wherein the key generation notification screen unit includes: a user personal information input screen including a user name input box receives a name of the user, a user date-of-birth input box receives a date of birth of the user, a user phone number input box receives a phone number of the user, and a user email input box receives an email of the user; a network block notification screen indicates that a network to which the user terminal is connected will be blocked before the public key of the user and the private key of the user are generated; a network block indication screen indicates that the network is blocked; a password input screen including a password input box receives the password; an image selection screen displays a plurality of images and receives a selection of the photo image from among the plurality of images; a key generation notification screen indicates that the public key of the user and the private key of the user are generated; a network connection indication screen indicates that the user terminal is reconnected to the network after the public key of the user and the private key of the user are generated; and an issuance completion notification screen indicates that issuance of the certificate is complete.”
Therefore, the above limitations are not directed to the certificate management server and are deemed outside the scope of the claimed invention. As such, the limitations will be given no patentable weight and will not differentiate the claims from the prior art.
Claim 3 is objected to because of the following informalities:  
Claim 3, “wherein the key generation engine generates the public key of the user and a private key of the user in response to the user terminal receiving the key generation guidance signal and the user terminal being disconnected from a network.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a certificate management server. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A certificate management server configured to issue a certificate, wherein the certificate management server comprises a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: 
receive, from a certificate issuance request server, a certificate registration request including user identification information, a public key of a user and identification hash information, wherein the certificate issuance request server receives the public key and pieces of personal information of the user from a user terminal, generates the identification hash information by hashing the pieces of personal information of the user, and generates the user identification information by using specific personal information among the pieces of personal information of the user; 
generate a certification transaction including the public key; 
generate a certification transaction ID for searching the certification transaction in a distributed ledger of a blockchain network comprising blockchain nodes; 
broadcast the certification transaction to the blockchain nodes, 
generate verification hash information by hashing the user identification information and the certification transaction ID; 
generate a verification transaction including the verification hash information; 
generate a verification transaction ID for searching the verification transaction in the distributed ledger of the blockchain network; 
broadcast the verification transaction to the blockchain nodes; 
confirm, by using the certification transaction ID and the verification transaction ID, whether the certification transaction and the verification transaction are registered in the distributed ledger of the blockchain network, wherein the blockchain nodes generate either of a block including the certification transaction and the verification transaction and two blocks including the certification transaction and the verification transaction respectively, and register either of the block including the certification transaction and the verification transaction and the two blocks including the certification transaction and the verification transaction respectively in the distributed ledger of the blockchain network by distributed consensus; and 
in response to a registration of the certification transaction and the verification transaction in the distributed ledger being confirmed, notify a certificate registration result to the user terminal.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving user identification information, generating database entries and identifiers for said entries using the user identification information, recording/registering the database entries in a database, confirming the database entries have been recorded, and notifying a user of successful registration. Therefore, claim 1 is directed to the abstract idea of registering user identification information for use in transactions1 which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as certificate management server, processor and memory storing software, certificate issuance request server, public key, hashing/hash information, user terminal, and distributed ledger/blockchain merely uses a computer as a tool to perform an abstract idea. The use of a public key, hashing/hash information, and distributed ledger/blockchain does no more than generally link the abstract idea to a particular field of use, the use of hashing/hash information and distributed ledger/blockchain does not improve the functioning or performance of the computing device(s), and the use of processors/computers (certificate management server, certificate issuance request server, user terminal) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of certificate management server, processor and memory storing software, certificate issuance request server, public key, hashing/hash information, user terminal, and distributed ledger/blockchain do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of a public key, hashing/hash information, and distributed ledger/blockchain does no more than generally link the abstract idea to a particular field of use, the use of hashing/hash information and distributed ledger/blockchain does not improve the functioning or performance of the computing device(s), and the use of a certificate management server, certificate issuance request server, and user terminal does no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of registering user identification information on a computer database. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 further describe characteristics of data (e.g. types of information included in the certification and verification transactions) and further steps for registering information. Furthermore, the additional elements of cryptocurrency and public/private keys do no more than continue to generally link the abstract idea to a particular field of use and the additional elements of various engines and “unit” (e.g. key generation engine and information storage unit) continue to use processors/computers as tools to implement and/or automate the abstract idea. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “generate a certification transaction ID for searching the certification transaction in a distributed ledger of a blockchain network comprising blockchain nodes;” and “generate a verification transaction ID for searching the verification transaction in the distributed ledger of the blockchain network;” However, the specification does not disclose the certification transaction ID and verification transaction ID being used to search for the certification transaction and verification transaction in the distributed ledger. Rather, paragraphs 0061 and 0110 of the specification disclose the transaction processing engine of the certificate management server matching the public key record-specific transaction ID information and user verification-specific transaction ID information (i.e. certification transaction ID and validation transaction ID respectively, see 0057) with the user identification information in the user-specific transaction search keyword information DB. Therefore, the claims contain subject matter not described in the specification.
Claims 2-10 are also rejected due to their dependence on at least claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claim 7 recites the limitation "the user transaction search keyword information database" in “wherein the processor stores the user identification information in the user transaction search keyword information database...”  There is insufficient antecedent basis for this limitation in the claim.
Unclear Scope
Claim 1 recites, “confirm, by using the certification transaction ID and the verification transaction ID, whether the certification transaction and the verification transaction are registered in the distributed ledger of the blockchain network...” However, it is unclear the manner certification and verification transactions can be confirmed as registered in the distributed ledger by using the certification and verification transaction IDs. Both the certification and verification transaction IDs are generated in prior limitations, but they are never broadcast to the distributed ledger or included in the certificate transaction or verification transaction. In order for both transactions to be confirmed by using the IDs, the IDs must be somehow attached to their corresponding data. For example, in order to find transaction information of “XYZ” in a distributed ledger, an identifier of “ABC” must be somehow associated with the transaction information (e.g. included in the stored transaction information such as “ABC = XYZ”). Therefore, the scope of claim 1 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-10 are also rejected due to their dependence on at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See dependent claims 8-10 directed to cryptocurrency payments.